Willson, Judge.
In the record sent up on appeal there is no indictment or information. At a former day of this term a certiorari was awarded, upon motion of the Assistant Attorney General, to perfect the record, which has been answered by the clerk of the County Court of Bosque county (the court which rendered the judgment appealed from) that he can find no indictment or information belonging to this case in his office.
A motion to dismiss the appeal because of the incomplete record is submitted by the Assistant Attorney General, which *366motion we must overrule, because it is the notice of appeal and the defendant’s recognizance, together with the judgment of conviction, which confer upon this court jurisdiction, and not the indictment or information. Without an indictment or information there is no legal basis for the judgment, and the whole proceeding is a nullity. If the indictment or information at one time existed and had been lost, stolen or destroyed, it should have been substituted as provided by law.
As the record before us shows a conviction having no legal foundation, the judgment is reversed and the prosecution dismissed.

Reversed and dismissed.

Opinion delivered June 6, 1883.